     Case 3:20-cv-01990-JLS-WVG Document 49 Filed 02/09/21 PageID.497 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    R.J. REYNOLDS TOBACCO                         Case No.: 20-CV-1990 JLS (WVG)
      COMPANY, et al.,
12
                                      Plaintiffs,   ORDER TAKING PENDING
13                                                  MOTIONS UNDER SUBMISSION
      v.                                            WITHOUT ORAL ARGUMENT
14
      XAVIER BECERRA, in his official
15
      capacity as Attorney General of
                                                    (ECF Nos. 6, 36, 38)
16    California; and SUMMER STEPHAN, in
      her official capacity as District Attorney
17
      for the County of San Diego,
18                                  Defendants.
19
20
21         Presently before the Court is Plaintiffs’ Motion for Preliminary Injunction (ECF No.
22   6) and Defendants’ Motions to Dismiss for Failure to State a Claim (ECF Nos. 36, 38).
23   The Court previously vacated the hearing on these motions. (See ECF No. 47.) On its
24   ///
25   ///
26   ///
27   ///
28   ///

                                               1
                                                                            20-CV-1990 JLS (WVG)
     Case 3:20-cv-01990-JLS-WVG Document 49 Filed 02/09/21 PageID.498 Page 2 of 2



 1   own motion, the Court the takes these matters under submission without oral argument
 2   pursuant to Civil Local Rule 7.1(d)(1).
 3         IT IS SO ORDERED.
 4   Dated: February 9, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                        20-CV-1990 JLS (WVG)
